IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-57,861-02 & -03


EX PARTE CHARLIE FLENTROY, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 3013664 IN THE 403RD DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and
unauthorized use of a vehicle, and sentenced to twenty and two years' imprisonment, respectively. 
The Third Court of Appeals affirmed his convictions. Flenteroy v. State, No. 03-02-00624-CR (Tex.
App.-Austin, April 17, 2003, pet. granted). 
	On November 22, 2005, we received the -02 application. Applicant contended that his
convictions violated the prohibition against double jeopardy. On January 25, 2006, we denied the
-02 application. We now withdraw that disposition on our own motion and dismiss the -02
application. See Ex parte Johnson, 12 S.W.3d 472 (Tex. Crim. App. 2000). In the -03 application,
Applicant contends that he was denied his right to appeal and that appellate counsel rendered
ineffective assistance. We dismiss this application. See Ex parte Soffar, 143 S.W.3d 804 (Tex. Crim.
App. 2004). Accordingly, these applications are dismissed.
 
Filed: April 30, 2008
Do not publish